ORDER

PER CURIAM:
AND NOW, this 28th day of January, 1997, the Petition for Allowance of Appeal is hereby GRANTED, BUT LIMITED to the following issues:
I. Whether the Erie City Ordinance is unconstitutionally overbroad.
III. Whether the Ordinance violates the right to freedom of expression as guaranteed by the First and Fourteenth Amendments to the United States Constitution and Article I, section 7 of the Pennsylvania Constitution.
NEWMAN, J, did not participate in the consideration or decision of this matter.